Title: To George Washington from Major General William Heath, 19 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]July 19. 1779
        
        I was honor’d with your favor of yesterday an hour or two Since on my way from Bald hill to this place. I had before order’d Parsons’s Brigade to encamp near Robinsons, Huntingtons near the place where Parsons’s encamp’d before they left this place, Patterson’s between that place and Danforths, Nixons at the Gorge of the Mountains.
        Glover is not yet arrived. May I be permitted to request that when it does it may be attach’d to Major General Howes Division?
        By intelligence received Since I had the honor to write in the morning, I learn that the Enemys advanced Sentinels & Videttes were posted the last Night on the New Bridge. they appear to advance with the greatest Caution.
        I think Major Genl Howe was very fortunate in making his retreat at the instant he did. had he remain’d I think he would have been Burgoyned. his intelligence being good he escaped it.
        I have taken measures to obtain intelligence from every quarter on this side the River. Such as I receive shall be transmitted.
        I have order’d the light Horse to the left, & am determined to harrass the Enemy if possible. I have the honor to be, with the greatest respect Your Excellency’s Most obed. Servt
        
          W. Heath
        
      